Title: To George Washington from Elias Boudinot, 9 June 1783
From: Boudinot, Elias
To: Washington, George


                  
                     (private)
                     Dear Sir,
                     Philadelphia 9th-11 June 1783.
                  
                  Since my last private letter to your Excellency nothing has turned up worthy of your notice but what you have received official advice of, from the proper Departments.  Indeed unaccountable as it may seem, our Ministers at Paris have not suffered us to hear from them since the 24th of Jany last, till the day before yesterday, when I received two letters from Mr Laurence, one of the 15th of March the other of the 5th of April last.
                  Altho’ these contain but little information, yet I think proper to enclose the substance of them, in confidence, as it is unknown but that the knowlege of the most trifling circumstances in important negociations may, by accident, prove highly advantageous to one in your Excellency’s situation.
                  I had the honor of receiving your Excellency’s private letter enclosing one to Mr Pintard, to which the greatest attention was paid.
                  Mrs Boudinot and Miss Susan join me in reciprocating the most affectionate wishes and respectful compliments to Mrs Washington, in which your Excellency is most warmly included.  I have the honor to be, with the highest respect and most sincere esteem, Your Excellency’s Most obedient & very humb. Serv.
                  
                     Elias Boudinot
                  
                  
                     P.S.  Your Excellency’s Letter by the Secretary of War, was duly recd this Morning & laid before Congress.  June 11th 1783.
                  
                  
                Enclosure
                                    
                     
                        Substance of Letters from the Honble John Laurens, dated, London 15. March 1783
                           15 March-5 April 1783
                        
                     
                     
                     Five weeks use of the waters at Bath had so far recovered my health as induced me to come to London about 18 days ago in order to avail myself of opportunities for urging a definitive treaty, as well as the necessity for removing the British troops from New York.  I have signified my opinion to the proper persons, that until the latter is effected America will not deem herself at peace.  Wise and good men feel the impression, acknowledge the propriety of my observations and while there was Government by a Ministry that point was attended to.  But for some days past the struggle has been who should be the persons to form a new administration. In the mean time the momentous business in which we are concerned lies dormant.  The House of Commons had introduced a Bill for a provisional establishment & regulation of trade &c. A printed copy was put into my hands and my opinion asked by many members of that house.  I objected generally to opening a trade by act of Parliament, and specially certain parts of the Bill, but above all to an intercourse until the Citizens of New-York shall be left in possession of their whole Country & This Bill has been rejected and a new one projected— in the same language.  Be the Bill what it may, however suitable to the purposes of G. Britain, speciously conducive to the mutual interests of G. Britain & America, I think there cannot be, I hope there will not be, permitted on our part any intercourse until your troops are effectually removed.  “Why is not the definitive Treaty concluded and the important then established?  or why are not measures adopted for withdrawing the Troops?  Are the Troops to be continued there in terrorem to force a trade or to compel us to measures respecting the people called Loyalists?  Would you proceed in your debates and deliberations if there was even a Serjeant’s Guard at the door of your house?  The troops will be withdrawn as speedily as possible. The parts of America will be open to your Commerce as speedily as possible.”  (Reasons &c.)
                     The late first Ld of the Treasury has not failed to boast of his success in obtaining a provisional treaty with the concurrence of the court of France and to talk of the advantages &c.  I indeavoured to counteract his Lordships design, by observing that admitting the fact, which I did not admit, the consequences might be disgraceful, possibly fatal to the American Members, but could wish no injury to the U.S.  This appears to have the wished for effect--  His Lordship is very angry with us and if he had continued in office I know not what evils might have attended us.  To his influence I ascribe the delay of the definitive Treaty and the removal of the Troops.  I am not backward to express my apprehensions to active members of Parliament &c. on these subjects &c.
                      
                     London 5. April. 1783
                     A third Bill called an amendment for a provisional establishment &c. had been brought into the House of Commons.  My opinion asked again which I thought it prudent to withhold, but being pressed I framed a supposed American Bill, and suggested that it had been recd by a Courier—Since that time their own Bill has slept and appears dead &c.
                     Duke of Portland at the head of New Ministry North & Fox Secretaries of State—Richmond detests the coalition & has resigned.
                     I have had a conference with Fox who has all the foreign Departments, in which is included the U.S.  It was stipulated that nothing I should say as matter of opinion or belief should commit or pledge me.
                     Mr Fox was desirous of knowing whether the American Ministers were authorized and disposed to open commerce on terms of reciprocity—I replied, I believed they were, adding I would soon be informed from Paris—At the same time I urged as necessary, previous or accompanying, Steps, the conclusion of a definitive Treaty and the withdrawing the British forces from the U.S.  In answer to supposed difficulties in obtaining Transports I proposed the removal of troops to Long or Staten Island, adding that some powers might insist on hostages &c. I thought it absolutely necessary that the States should be put in possession of the City & port of New York.  Fox and Portland before him, discovered a disposition to proceed to business with us with liberality & effect.  Mr Fox asked if he might report, that I believed there was a deposition and powers in the American Ministers to open a commerce on terms of reciprocity withoudelay.  I asserted as my belief under the reservations just mentioned.
                     I shall proceed immediately to Paris &c.  David Hartley Esq. is, or it is said will be, appointed to join us in finishing our Negociations to perfect peace.  While I regret the loss of Mr Oswald on this occasion the nomination of another honest man affords me satisfaction. 
                  
                  
               